IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


JAMES C. JONES AND FRANCES T.        : No. 61 EAL 2017
JONES, H/W                           :
                                     :
                                     : Petition for Allowance of Appeal from
          v.                         : the Order of the Superior Court
                                     :
                                     :
SUNOCO, INC., (R&M), F/K/A SUN       :
COMPANY, INC.AND F/K/A SUN OIL       :
COMPANY, INC., SAFETY-KLEEN          :
SYSTEMS, INC., CRC INDUSTRIES,       :
INC., 3M COMPANY, ADVANCED AUTO      :
PARTS, INC., THE PEP BOYS - MANNY,   :
MOE & JACK, ACE HARDWARE CORP.,      :
ILLINOIS TOOL WORKS, INC., D/B/A     :
PERMATEX AND D/B/A GUOUT AND         :
D/B/A LPS LABORATORIES AND D/B/A     :
WYNN'S KENDALL REFINING INC.,        :
ASHLAND, INC., UNION OIL OF          :
CALIFORNIA D/B/A UNOCAL, WITCO       :
DISTRIBUTION, INC. WAL-MART          :
STORES, INC. HUNT REFINING           :
COMPANY, HUNT OIL COMPANY,           :
RUST-OLEUM CORP., INDIVIDUALLY       :
AND D/B/A PARKS CORP., FUCHS         :
LUBRICANTS CO.                       :
                                     :
                                     :
PETITION OF: HUNT OIL COMPANY        :
                                       ORDER



PER CURIAM

     AND NOW, this 1st day of August, 2017, the Petition for Allowance of Appeal is

DENIED.

     It is further ordered that the Application for Stay is DENIED.